Citation Nr: 1434453	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-34 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for an acquired psychiatric disorder other than adjustment disorder with mixed anxiety and depressed mood.  

5. Entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood.  

6. Entitlement to service connection for a hernia.



(The issue of entitlement to service connection for a lung disorder is the subject of a separate remand).


REPRESENTATION


Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active duty service from December 1990 to March 1991, when he was with the Army Reserve and was ordered to active duty in support of Operation Desert Shield/Desert Storm.  He also had additional service in the Army Reserve and in the Army National Guard.  The Veteran's personnel records include a DD 214 that shows he had active duty training from November 1980 to February 1981 while with the Army National Guard.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A hearing was held in St. Petersburg, Florida in December 2009 before Veterans Law Judge K. Osborne.  A transcript of the hearing is associated with the claims file. 

In July 2010, the Board reopened the issues of service connection for a lumbar spine disorder, right knee disorder, and left knee disorder and remanded for further development the issues of service connection for a lumbar spine disorder, right knee disorder, left knee disorder, and acquired psychiatric disorder to include PTSD.  

A second hearing was held at Bay Pines, Florida in February 2013 before Veterans Law Judge S. Wilkins.  A transcript of that hearing is associated with the electronic file. 

All Veterans Law Judges (VLJ) who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. 
§ 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held. 

The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. 

Both judges who conducted the December 2009 and February 2013 hearings are among the panel of judges rendering the determination in this case.  In a letter dated in May 2014, the Veteran was advised of his right to another hearing before the third member of the panel pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011); however, that same month he elected to waive his right to a third hearing before that individual.  Therefore, in accordance with Arneson, an additional hearing is not needed.

In its decision in July 2010 the Board observed that although the Veteran claimed entitlement to service connection for PTSD, his records show multiple diagnoses of a psychiatric disorder.  Therefore the Board recharacterized the issue as service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a psychiatric disorder claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).   

Further, subsequent to the July 2010 Board remand a favorable medical opinion was received regarding the Veteran's acquired psychiatric disorder diagnosed as adjustment disorder with mixed anxiety and depressed mood.  Thus the issue of service connection for adjustment disorder with mixed anxiety and depressed mood, which is being decided herein, has been separated from the issue of service connection for an acquired psychiatric disorder as reflected on the title page.  VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012); see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  A copy of the February 2013 Board hearing transcript, VA treatment records from 2000 to 2012, and records from the Social Security Administration are part of Virtual VA.  The Veteran's March 2014 statement is associated with VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of service connection for a lumbar spine disorder, left knee disorder, right knee disorder, and an acquired psychiatric disorder other than adjustment disorder with mixed anxiety and depressed mood are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The currently demonstrated adjustment disorder with mixed anxiety and depressed mood is shown as likely as not to have had its clinical onset during the Veteran's period of active duty service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his acquired psychiatric disability manifested by adjustment disorder with mixed anxiety and depressed mood is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

In light of the favorable determination to grant entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood, which is the only matter decided at this juncture, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Service Connection

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

During the period of the appeal, the Veteran's acquired psychiatric disorder includes a diagnosis of an adjustment disorder with mixed anxiety and depressed mood.  See, e.g., May 2010 VA examination.  

In December 2009 and in February 2013, the Veteran testified that he had active duty service in support of Operation Desert Shield/Desert Storm.  Although he ended up not being deployed, he testified that he underwent high speed and stressful combat training in the Mojave Desert in California.  During the training he was exposed to deaths and a shooting incident where a fellow serviceman fell off a truck landing on his gun and was covered with blood.  

The Veteran's service personnel records include his DD 214 from his period of active duty service from December 1990 to March 1991 when his with the Army Reserve and was ordered to active duty in support of Operation Desert Shield/Desert Storm.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record and all medical and lay evidence.  

The Board has considered the Veteran's lay statements and testimony and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's testimonies are credible as they are consistent with his prior statements regarding the stressful events he experienced in service.  See e.g. Veteran's statements dated in October 1991 and December 2011.  

Further, the Veteran's personnel records show that he was with the 1st Battalion 121st Infantry Brigade.  In May 2012, the Defense Personnel Records Information Retrieval System confirmed that in January 1991 a serviceman in the 1st Battalion 121st Infantry Brigade at the training site in Fort Irwin, California lost his balance and fell backward off a vehicle and landed on his weapon.  

On VA examination in September 2010, the examiner rendered a diagnosis of adjustment disorder with mixed anxiety and depressed mood and opined that it is most likely caused by or a result of military exposure to trauma in live ammunition training.  The examiner's rationale was that an adjustment disorder can be triggered by a stressor of any severity and may involve a wide range of possible symptoms.  The Board finds this opinion to be highly probative as it is consistent with the other evidence of record.  

Viewed as a whole, the evidence is at least in balance as to whether the Veteran's adjustment disorder with mixed anxiety and depressed mood had its clinical onset during his period of active service.  Any doubt on this issue is resolved in favor of the claim.  Accordingly, entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood is granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for adjustment disorder with mixed anxiety and depressed mood is granted.


REMAND

There appear to be outstanding records that need to be obtained.  First, service treatment records from the Veteran' period of active duty training from December 1990 to March 1991 are not of record.  It is unclear whether all attempts have been made to obtain any such records.

Second, in February 2013, the Veteran testified that in the last three to four months he started seeing a private doctor at the Comprehensive Interventional Pain Medicine clinic.  

Third, during the February 2013 hearing, his attorney indicated that there were missing records from the Veteran's National Guard service in the 1980s and his subsequent Reserve service, to include records from the Veteran's trainings in Panama.  Fourth, in March 2014, the Veteran submitted a statement noting that for 3 months he was treated for PTSD at the Miami VA Medical Center.  He requested that his records from the Miami VAMC be associated with the file.  

Lastly, the Board notes that the Veteran's attorney during the February 2013 hearing stated that the package they received did not include VA examinations and records for one year were missing.  On remand, the AOJ should address this matter.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should address the Veteran and his attorney's argument concerning not receiving all records in a package.  See February 2013 Board hearing transcript page 26.  

2. The AOJ then should furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, in order to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record: 

a. Specifically request that the Veteran provide information, including the name and address, regarding the National Guard and Reserve units which he served in; and

b. Specifically request that the Veteran provide any service treatment records in his possession for any and all periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA); and

c. Specifically request that the Veteran provide appropriate authorization in order to obtain any outstanding private medical records from the Interventional Pain Medicine clinic; and 

d. Specifically request that the Veteran provide the dates (month and year) of his PTSD treatment at the Miami VA Medical Center.

3. The AOJ also should take all indicated action to obtain the Veteran's VA PTSD treatment records from the Miami VA Medical Center and all private medical records that he authorizes VA to obtain.  

4. The AOJ should contact the appropriate government entity, to include the National Personnel Records Center (NPRC), the Veteran's Army National Guard Unit, and/or the Veteran's Reserve unit, to secure copies of both service treatment records and personnel records.  Make a specific request to the NPRC for the Veteran's service treatment records for his period of active duty service from December 1990 to March 1991.  

5. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  Such notification should be reflected in the claims file.

6. After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disability, lumbar spine disability, and hernia.  All necessary special studies or tests should be accomplished. 

The examiner should review the evidence in the claims folder and in the electronic record, including a copy of this REMAND, and acknowledge such review in the examination report. 

After examining the Veteran, and reviewing the entire record, the examiner should opine as to whether the Veteran at least as likely as not (50 percent probability or more) has a right knee disability, left knee disability, lumbar spine disability, and hernia disability to include inguinal hernia (which was diagnosed on VA examination in November 1993) that is related to his period of active duty training from December 1990 to March 1991.  In rendering the opinions, the examiner should consider the Veteran's September 2013 testimony that the disabilities were caused by his multiple trainings during his various periods of service, where he carried heavy bags and climbed up tanks.  

The examiner also must address whether the Veteran's umbilical hernia was aggravated by service, that is, was there a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms?  The examiner should note that on VA examination in November 1993 it was noted that the Veteran had an umbilical hernia since birth.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  If the examiner is not able to provide a rationale, he or she should explain why.  

7. After all outstanding records have been obtained, the AOJ should have the Veteran scheduled for a VA psychiatric examination to determine the nature and etiology of the claimed psychiatric disorder.  It is imperative that the examiner review the evidence in the claims file, including a complete copy of this REMAND, and acknowledge such review in the examination report.  After reviewing the claims folder and examining the Veteran the examiner must: 

a. Offer an opinion on whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD?  The examiner is asked to address conflicting VA treatment records that in May 2006 show an assessment of PTSD and in April 2007 show that the Veteran did not have a diagnosis of PTSD.  

b. If the Veteran meets DSM-IV criteria for a diagnosis of PTSD, offer an opinion whether it is at least as likely as not (probability approximately 50 percent), that PTSD is related to combat training during his period of active duty training from December 1990 to March 1991, to include seeing a fellow soldier fall off a truck and land on his gun.  

c. Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD and adjustment disorder with mixed anxiety and depressed mood is related to the Veteran's period of active duty training from December 1990 to March 1991 or his period of active duty service from November 1980 to February 1981.  

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

8. To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

9. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________         ____________________________
CHERYL L. MASON			K. OSBORNE
Veterans Law Judge, Board of 		Veterans Law Judge, Board of 
Veterans' Appeals			Veterans' Appeals



	__________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of 
            Veterans' Appeals

Department of Veterans Affairs


